SUMMARY OPINION
POPOVICH, Chief Judge.
FACTS
On October 29, 1984, Terry Lee Reck was driving a truck east on County Road 11 in Renville County. He approached the intersection of State Highway 4, a controlled intersection requiring vehicles on County Road 11 to stop before crossing Highway 4. Reck stopped about 10 feet from the stop sign, looked both ways and did not see a pickup truck traveling north on Highway 4. When Reck was in the center of the intersection, he looked to the south and saw the pickup truck about 50 feet from him. Reek’s vehicle was struck by the pickup truck; the driver of the pickup truck later died as a result of the collision.
Sargeant Duane Oberloh, an accident re-constructionist with the Minnesota State Patrol, investigated the scene. After examining the skid marks, the impact and location of the vehicles, he concluded the pickup truck was traveling about 55 m.p.h. before its brakes were applied. The speed of the pickup truck on impact was about 43 m.p.h. In Sargeant Oberloh’s opinion, Reck failed to yield to the northbound pickup truck which had the right-of-way. Following a court trial, the trial court found Reck guilty of failing to yield right-of-way under Minn.Stat. § 169.20, subd. 3 (1984).
DECISION
The trial court made detailed findings of fact and conclusions of law. The trial court’s memorandum concluded:
All the physical evidence indicates that the northbound vehicle on Highway 4 was not exceeding the speed limit and did not lose his right-of-way and that Terry Reck failed to yield to the northbound vehicle which had the right-of-way. If Mr. Reck had been observant, he would not have entered the intersection as the northbound vehicle was approaching.
The record supports the conviction for failure to yield right-of-way.
Affirmed.